PER CURIAM.
— The plaintiff has mistaken his remedy. Though it is -alleged in the complaint that Fairbanks succeeded in effecting a purchase of the interest of Hewitt through the false representation made to the latter that Blood had already sold, yet as Hewitt does not appear to complain of the fraud, the sale of his interest to Fairbanks was valid to operate a dissolution of the copartnership which, it is conceded, had theretofore existed between Blood and Hewitt under their contract with Fairbanks, and the latter having taken possession of the subject matter of the copartnership, the remedy of Blood is in equity and for an accounting, as in other cases in which an existing copartnership is terminated by the sale of all the interest of one of the copartners in the assets of the firm; and in such a proceeding Hewitt would be a necessary party.
Judgment reversed and cause remanded, with directions to dismiss the action.